Wright, J.
Tbe principal question made by appellant in this case cannot be reviewed by us. He claims that tbe court erred in finding for plaintiff upon all tbe testimony admitted. Tbe cause was submitted to tbe judge without tbe intervention of a jury, but tbe facts were not found, nor the conclusions of law founded thereon. Nor was any motion made for a new trial. That appellant cannot, under such circumstances, ask a revision of tbe judgment, see Warner v. Pace, 10 Iowa, 391; Corner & Co. v. Gaston, Id., 512; Robison v. Saunders, McKibben & Co., infra; Byinyton v. Woodward & Warde, 9 Iowa, 360, and tbe cases there cited.
Tbe defendants A. Gilbert and Appelgate do not appeal. Whether they were properly served with notice of tbe pendency of tbe action, therefore, we need not determine. We remark, however, that if not served they made a voluntary appearance, and that cured all defects.
Affirmed.